Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the objective lens" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the objective lens" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2017/005909 (Allier).
Regarding claim 1, Allier discloses a microspectroscope (Figure 2) comprising: 
a light source that emits an excitation light to a sample (element 120 is a light source that emits excitation light to a sample 110); 
a condensing lens (element 126) that emits the excitation light to a predetermined position of the sample (element 120 emits light that is condensed by element 126 onto the sample element 110) and condenses a reflected light or a transmitted light from the sample (light reflected from the sample is collected by element 126 and 130); 
a spectrometer that detects a condensed light (element 104); and 
an analysis control unit for analyzing a signal from the spectrometer (see page 6 of the translation which states that the spectrometer analyzes the light collected using the spectroscope/spectrometer); 
the microspectroscope that uses an observation image of the sample to perform spectrometry (note: this limitation is an intended use of the above microspectroscope), wherein the analysis control unit  (see page 6 of the translation which states that the spectrometer analyzes the light collected using the spectroscope/spectrometer); 
comprises: 
an image storage part (see claim 12, image is displayed and thus must inherently include some storage to process and display) that converts the observation image to an all-in-focus 	claim 2, Allier discloses the microspectroscope according to claim 1, wherein the image storage part (see claim 12, image is displayed and thus must inherently include some storage to process and display) adds a height position information of the sample point to the all-in- focus image to create a position correction image data, and uses the position correction image data to perform position correction to the position deviation of the sample point (Note: this is an intended use of the image storage part and since Allier discloses the claimed structure, it is capable of performing these functions).  
Regarding claim 3, Allier discloses the microspectroscope according to claim 1, wherein the objective lens comprises a revolver for switching a low magnification objective lens for microscopic measurement and a high magnification objective lens for spectrometry (see page 8, discloses an interchangeable objective for changing the magnification, see claim 3 discloses a magnification between 1 and 20, or 20-100 which includes high and low magnification), and the control part performs position correction to the position deviation caused by a switching action of the low magnification objective lens and the high magnification objective Page 2 of 4Application No.: 16/782716 lens  (Note: these last limitations are intended uses of a control part and since Allier discloses the claimed structure, it is capable of performing these functions).    
Regarding claim 4, Allier discloses the microspectroscope according to claim 1, wherein the control part performs position correction to the position deviation caused by cumulative error due to a long-time measurement  (Note: these limitations are intended uses of a control part and since Allier discloses the claimed structure, it is capable of performing these functions).      
Regarding claim 5, Allier discloses the microspectroscope according to claim 2, wherein the objective lens comprises a revolver for switching a low magnification objective lens for microscopic measurement and a high magnification objective lens for spectrometry (see page 8, discloses an interchangeable objective for changing the magnification, see claim 3 discloses a magnification between 1 and 20, or 20-100 which includes high and low magnification), and the control part performs position correction to the position deviation caused by a switching action of the low magnification objective lens and the high magnification objective Page 2 of 4Application No.: 16/782716 lens  (Note: these last limitations are intended uses of a control part and since Allier discloses the claimed structure, it is capable of performing these functions).    
Regarding claim 6, Allier discloses the microspectroscope according to claim 2, wherein the control part performs position correction to the position deviation caused by cumulative error due to a long-time measurement (Note: these limitations are intended uses of a control part and since Allier discloses the claimed structure, it is capable of performing these functions).      
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0307027: see figure 1
JP 2017049043: figure 1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458. The examiner can normally be reached M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE S. KIM/Primary Examiner, Art Unit 2896